Citation Nr: 0213549	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the benefit sought on 
appeal.

In an April 2002 VA Form 21-4138, Statement in Support of 
Claim, the veteran withdrew a previous request for a BVA 
hearing.  As such, his request is hereby deemed withdrawn. 
38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  There is no medical evidence of a heart condition during 
the veteran's period of active duty military service or 
within one year of separation from service.

2.  There is no competent medical evidence which serves to 
link the veteran's current heart disability and his military 
service or any incident thereof.


CONCLUSION OF LAW

Service connection for a heart condition is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for heart disease.  In 
essence, he contends that he was hospitalized for a heart 
problem during World War II and that his current heart 
disability is related to his wartime military service.   

In the interest of clarity, the Board will initially discuss 
whether this case has been appropriately developed for 
appellate purposes.  The Board will provide a brief synopsis 
of the applicable law and VA regulations.  The issue on 
appeal will then be analyzed and a decision rendered. 

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The RO initially denied entitlement the veteran's claim of 
entitlement to service connection for a heart condition in 
August 2000 by finding that the claim was not well grounded.  
The VCAA eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The current standard of review for all claims is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In the May 2001 supplemental statement of the case, the RO 
denied service connection on the substantive merits of the 
claim, based on the standard of review articulated in this 
decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.


Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2002)].  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) ["Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

Review of the record shows that in a May 2000 letter to the 
veteran, the RO outlined what evidence the veteran needed to 
submit with respect to his claim for service connection for a 
heart condition.  In November 2001, the RO sent the veteran a 
letter informing him about the enactment of the VCAA, to 
include: VA's duty to notify him about his claim; VA's duty 
to assist him obtain evidence for his claim; what the 
evidence needed to show in order to establish entitlement to 
service connection for a heart condition; what information or 
evidence was still needed from him; what he could do to help 
with his claim; when and where he needed to send the 
information or evidence; and what VA has done in connection 
with his claim.  The veteran was specifically informed that 
in order to establish entitlement to service connection, the 
evidence needed to show an injury or disease in service or 
made worse during service, a current physical disability, and 
a relationship between his current disability and an injury, 
disease, or event in service. 

In addition to the comprehensive November 2001 letter, in a 
May 2001 supplemental statement of the case the RO provided 
information concerning its duties under the VCAA and the 
benefit of the doubt rule in detail.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A]. 

Service medical records have been obtained and associated 
with his VA claims folder.  The Board observes that the 
veteran and his representative have contended that his 
service medical records are incomplete.  However, the 
veteran's service medical records were obtained in connection 
with a claim of entitlement for trench foot in June 1948.  
These records include the veteran's induction and separation 
physicals, entries regarding the veteran's period of 
hospitalization dated between December 1944 and March 1945, 
and a December 1944 EKG.  The veteran did not indicate at 
that time that the service medical records were incomplete.  
A second attempt was made to secure any additional service 
medical records in February 1960.  Confirmation was received 
in March 1960 that no additional records were found on file.  

It is clear that VA has caused the records to be searched on 
at least two occasions.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  There is no indication that additional 
records are available.  Accordingly, VA's duty to assist has 
been satisfied.     

A response from the Social Security Administration dated in 
December 2000 reveals that the veteran never filed for 
disability benefits.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 
38 U.S.C.A. § 5103A(d) (West Supp. 2002)].  In the instant 
case, the Board finds that an examination is not necessary to 
make a decision on the veteran's claim.  Under the VCAA, an 
examination is necessary if the evidence of record contains 
the following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).    

A medical diagnosis is only as credible as the history on 
which it is based. 
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can 
be no better than the facts alleged by the appellant"].   As 
will be discussed in the reasons and bases portion of this 
decision below, there is no competent medical evidence of an 
in-service heart condition or a heart condition until many 
years after the veteran's discharge from service.
Under these circumstances, the Board believes that it would 
be unreasonable to ask a medical expert to review the record 
when the evidence that would result (the examination report 
or medical opinion) would not be competent evidence.  In such 
cases, there is no reasonable possibility that the 
examination would aid in substantiating the claim because it 
cannot provide the missing evidence.  A medical opinion which 
purports to link a current condition to service would be of 
no probative value unless such disease is medically 
demonstrated to have in fact existed.  Therefore, the Board 
declines to seek a medical nexus opinion. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  


Relevant law and regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence of cardiovascular disease may be presumed 
if such is manifested to a compensable degree within a year 
of the veteran's discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As an initial matter, the Board notes that in an October 2000 
rating decision and in the November 2000 statement of the 
case, the RO incorrectly denied the veteran's claim on the 
basis that he had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
heart condition.  There was, in fact, no prior finally denied 
claim.  However, the RO correctly adjudicated the issue on 
appeal without regard to finality elsewhere in the record, to 
include the initial decision in August 2000 which is the 
subject of this appeal and the May 2001 supplemental 
statement of the case.  The Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran and his representative contend that the veteran's 
current heart condition, to include hypertension, chronic 
heart failure and cardiomyopathy, is related to his period of 
active duty service, in particular a period of 
hospitalization in late 1944 and early 1945.  In addition, 
the veteran's representative has contended that the 
aforementioned conditions may be due to severe cold exposure 
in service.  The Board observes in that connection that VA 
has granted service connection for frostbite residuals of 
both feet.    

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence of a disease; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra. 

Hickson element (1) has been satisfied by current medical 
evidence which indicates that the veteran, now age 76, has 
hypertension and heart disease.

With respect to Hickson element (2), in-service incurrence 
(to include incurrence within the one year presumptive period 
after service), the veteran's service medical records and 
medical records for decades after service are devoid of any 
complaints of or treatment for a heart condition.   

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.

The veteran indicates that he was told that he had a 
myocardial infarction during service.  Contemporaneous 
service medical records, however, contain no complaints 
regarding the veteran's heart or findings of a myocardial 
infarction. An EKG performed in December 1944 was normal. The 
Board finds this contemporaneous medical evidence to be 
highly probative.  The veteran's assertion, made more than 
50 years after he separated from service, is less probative 
than  contemporaneous medical evidence, which is negative as 
to cardiovascular problems.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) [the Board is not 
required to accept a veteran's uncorroborated testimony that 
is in conflict with service medical records]. 

Moreover, medical evidence after service was pertinently 
negative with respect to any cardiovascular problems.  The 
veteran's April 1946 separation physical found the veteran's 
cardiovascular system to be normal; blood pressure was 
132/68.  Of interest is that although hospitalization for 
trench foot was listed in the medical history portion of the 
separation physical examination report, a history of a 
myocardial infarction or other heart problems was not.  A VA 
examination in May 1948, two years after the veteran's 
separation from service, contained no complaints or findings 
regarding a heart condition.  

In addition, medical evidence decades remote from service was 
similarly negative.  This includes the reports of a December 
1959 VA physical examination and a VA examination in June 
1963, which contain no complaints or findings regarding a 
heart condition.  The veteran did not report a history of 
heart problems to a physician in April 1963; of interest is 
that he reported the hospitalization in December 1944 but 
made no mention of the later alleged myocardial infarction.  
A chest x-ray taken in connection with a VA examination in 
August 1968 was negative. No findings were made regarding a 
heart condition.

The veteran has provided medical evidence from H.M.L., Jr., 
M.D., dated between March 2000 and September 2000.  These 
records indicate that the first documented medical evidence 
of a heart condition was in 1990, approximately 44 years 
after the veteran's separation from service.

In a March 2000 history and physical examination report, Dr. 
H.M.L. revealed that the veteran reported that he was told 
after his separation from service that he had a "large" 
myocardial infarction in service, though he was never 
specifically told this while in service nor did he remember 
specific chest pain symptoms. An April 2000 letter from Dr. 
H.M.L. indicates that the veteran again related a history 
that he was told he had a large myocardial infarction during 
service, but that he did not remember specific chest pain 
symptoms.  Dr. H.M.L. was unable to confirm that the veteran 
had a myocardial infarction in service.  Dr. L. did indicate 
that EKG dated in 1990 and 1997 showed evidence of a prior 
myocardial infarction.  No specific dates were provided as to 
occurrence.  An EKG obtained in April 2000 showed evidence of 
an old inferior infarction.  Again, no date was provided as 
to occurrence. 

It is clear that any evidence as to alleged heart problem 
during service emanates from the veteran himself.  As 
discussed above, the veteran's statement that he had been 
told by someone that he had a "large" myocardial infarction 
during service is contrary to the remainder of the record, 
including a number of statements that the veteran himself 
made to health care providers over the course of decades and 
which are devoid of any reference to heart problems during 
service.

It appears that the veteran's statements concerning a 
myocardial infarction during service coincide with his May 
2000 claim of entitlement to service connection for such 
disability.  Although the Board must take into consideration 
the veteran's statements, it may consider whether self-
interest may be a factor in making such statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
possible that the veteran's memories have been dimmed with 
the passage of time.  Moreover, as a layperson without 
medical training, his account of what a physician purportedly 
said, filtered as it is through a layman's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

The Board further notes that during a VA examination in June 
2000 in connection with a separate claim not currently on 
appeal, the veteran indicated that he had a myocardial 
infarction and congestive heart failure approximately 20 
years ago. The veteran separated from service in 1946, some 
50 plus years ago.  Thus, even the veteran's recent 
statements concerning a myocardial infarction are 
inconsistent.

In short, for the reasons expressed above the Board concludes 
that the heart disease was not manifested during the 
veteran's service or to a compensable degree within one year 
after service.

With respect to Hickson element (3), nexus evidence, in a 
September 2000 letter, Dr. H.M.L. indicated that "if as 
patient suspects he had a myocardial infarction in the 
military, subsequent medical problems and symptoms could 
definitely relate to this." (emphasis added by the Board).  
This does not amount to a medical nexus opinion.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  
Dr. H.M.L. himself indicated that "[he] understands that 
this situation is hypothetical and without the collaboration 
of previous charts."

The fact that the veteran's self-reported history of a 
myocardial infarction during service was recorded by Dr. 
H.M.L. does not transform it into a competent medical opinion 
as to the date of onset of heart disease.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  It is clear from the 
Board's discussion of the medical evidence above that not 
only were the veteran's service medical records devoid of any 
findings of a heart condition in service, but an EKG 
performed in December 1944 was normal.   

The veteran and his representative have also another theories 
concerning an alleged relationship between the veteran's 
exposure to cold during service and his present heart 
disease.  No competent medical evidence has been submitted in 
support of such contention.  There is no evidence that either 
the veteran or his representative have the requisite medical 
expertise to enter a medical judgment as to the etiology of 
any current heart condition.  It is now well-established that 
lay persons without medical training are not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].
Accordingly, the Board rejects these statements as not 
competent.

In summary, Hickson elements (2) and (3) are lacking.  There 
has been no showing that any current heart condition is 
related to the veteran's period of active duty military 
service, nor may it be presumed to have so incurred.  A 
preponderance of the evidence is therefore against the 
veteran's claim, and the benefit sought on appeal is denied.

ORDER

Entitlement to service connection for a heart condition is 
denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

